2009/2011 PERFORMANCE SHARE AGREEMENT




This 2009/2011 Performance Share Agreement (“Agreement”) is effective as of July
20, 2009, by and between AMR Corporation, a Delaware corporation (the
“Corporation”), and [FIRST NAME LAST NAME], employee number [EMPLOYEE NUMBER]
(the “Employee” or the “Recipient”), an officer or key employee of one of the
Corporation’s Subsidiaries.


WHEREAS, pursuant to the 2009/2011 Performance Share Plan for Officers and Key
Employees (the “Plan”) adopted by the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation (the “Board”), the Committee has
determined to make an award to the Employee (subject to the terms of the Plan
and this Agreement), as an inducement for the Employee to remain an employee of
one of the Corporation’s Subsidiaries during the time frame of 2009 - 2011 and
to retain and motivate such Employee during such employment.


This Agreement sets forth the terms and conditions attendant to the Award under
the Plan.


1.           Grant of Award.  Subject to the terms and conditions of this
Agreement, the Plan and the AMR Corporation 2009 Long Term Incentive Plan (as
amended, the “LTIP”), the Recipient is hereby granted an award (the “Award”)
effective as of July 20, 2009 (the “Grant Date”), in respect to [NUMBER] shares
of the Corporation’s Common Stock (“Common Stock”).  The Award shall vest, if at
all, in accordance with Section 2 of this Agreement.  On or about the date the
Award vests (if at all), the Recipient will receive a payment from the
Corporation of a combination of cash and/or Common Stock.  The Committee will
determine the amount of the Award to be paid in cash, if any (the “Cash Award”),
and the amount of the Award to be settled in shares of Common Stock, if any (the
“Stock Distribution”).  Any such Cash Award will be paid on or about April 30,
2012 (such Cash Award will be made pursuant to the Annual Incentive Plan, as
applicable).  The Stock Distribution will be paid on or about April 18, 2012
(such Stock Distribution will be made from shares available for issuance under
the LTIP and/or another equity compensation plan).  Subject to Section 2 below
and the terms of the Plan, the sum of the Cash Award and the Stock Distribution
will equal the product of: (a) the Fair Market Value of the Common Stock on
April 18, 2012, and (b) the number of shares of Common Stock comprising the
Award.


2.
Vesting and Distribution.



(a)           The Award will vest, if at all, in accordance with Schedule A,
attached hereto and made a part of this Agreement.


(b)           In the event the Employee’s employment with one of the
Corporation’s Subsidiaries is terminated prior to the end of the measurement
period set forth in Schedule A (the “Measurement Period”) due to his or her
death, Disability, Retirement (subject to the second paragraph of Section 4) or
termination not for Cause (each an “Early Termination”), the Award will vest, if
at all, on a pro-rata basis and will be paid to the Employee (or, in the event
of the Employee’s death, the Employee’s designated beneficiary for purposes of
the Award, or in the absence of an effective beneficiary designation, the
Employee’s estate).  The pro-rata basis will be a percentage where: (i) the
denominator of which is 36, and (ii) the numerator of which is the number of
months from January 1, 2009 through the month of Early Termination,
inclusive.  The cash and/or Common Stock subject to this pro-rata Award will be
paid to the Recipient at the same time as Cash Awards and Stock Distributions
under the Plan are paid to then current employees who have Awards under the
Plan, subject to Section 2(f) of this Agreement.  Notwithstanding the foregoing,
in no event will a payment be provided to the Employee unless and until the
Employee’s Retirement or termination not for Cause constitutes a “separation
from service” for purposes of Treasury Regulation 1.409A-1(h) or successor
guidance thereto.


(c)           In the event the Recipient’s employment with one of the
Corporation’s Subsidiaries is terminated for Cause, or if the Recipient
terminates such employment with such Subsidiary prior to his or her Retirement,
each occurring prior to April 18, 2012, the Award shall be forfeited in its
entirety.


(d) If, prior to April 18, 2012, the Recipient becomes an employee of a
Subsidiary that is not wholly-owned, directly or indirectly, by the Corporation,
or if the Recipient begins a leave of absence without reinstatement rights, then
in each case the Award shall be forfeited in its entirety.


(e) In the event of a Change in Control of the Corporation prior to the payment
of the cash and/or Common Stock subject to the Award, such payment will be made
within 60 days of the date of the Change in Control.  In such event, the vesting
date will be the date of the Change in Control.


(f) Notwithstanding the third sentence of Section 2(b) above, if the Employee is
a “specified employee” pursuant to Treasury Regulation 1.409A-1(i) or successor
guidance thereto, any payment on account of his or her Retirement or termination
not for Cause shall not be paid until following the earlier of: (i) the sixth
month anniversary of the date of separation from employment due to Retirement or
termination not for Cause or (ii) the date of the Employee’s death.


(g) To the extent the Cash Award and/or Stock Distribution subject to the Award
is otherwise payable pursuant to this Agreement and except as otherwise provided
herein, such Cash Award and/or Stock Distribution will be paid on the applicable
dates and events specified herein (each a “Payment Date”); provided, however, in
no event shall any such payment be made later than the 15th day of the third
month of the calendar year immediately following the calendar year in which the
Payment Date occurs.


3.           Transfer Restrictions.  This Award is non-transferable, other than
by will or by the laws of descent and distribution, and may not otherwise be
assigned, pledged or hypothecated and shall not be subject to execution,
attachment or similar process.  Upon any attempt by the Recipient (or the
Recipient’s successor in interest after the Recipient’s death) to effect any
such disposition, or upon the levy of any such process, the Award may
immediately become null and void and of no further validity, at the discretion
of the Committee.


4. Miscellaneous. This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Corporation, (b) shall be governed by the laws
of the State of Texas and any applicable laws of the United States, and (c) may
not be amended without the written consent of both the Corporation and the
Employee.  Notwithstanding the foregoing, this Agreement may be amended from
time to time without the written consent of the Employee pursuant to Section 8
below and as permitted by the Plan or the LTIP.  No contract or right of
employment shall be implied by this Agreement.


In the event the Employee’s employment is terminated by reason of Early or
Normal Retirement and the Employee is subsequently employed by a competitor (as
determined in the Board’s discretion) of the Corporation or any of its
Subsidiaries prior to the complete payment of the cash and/or Common Stock
subject to the Award, the Corporation reserves the right, upon notice to the
Employee, to declare the Award forfeited and of no further validity.


In consideration of the Employee’s privilege to participate in the Plan and
receive the Award under this Agreement, the Employee agrees: (i) not to disclose
any trade secrets of, or other confidential or restricted information of the
Corporation or any of its Subsidiaries to any unauthorized party; (ii) not to
make any unauthorized use of such trade secrets or confidential or restricted
information during or after his or her employment with any Subsidiary of the
Corporation; and (iii) not to solicit any then current employees of any
Subsidiary of the Corporation to join the employee at his or her new place of
employment after such employment has terminated.  In addition to all other
rights and remedies available to the Corporation, the failure by the employee to
abide by the foregoing obligations shall result in his or her award being
forfeited in its entirety.


The Employee shall not have the right to defer any payment of the Cash Award or
the Stock Distribution.  Except as provided in this Agreement, the Committee and
Corporation shall not accelerate the payment of any Cash Award or the Stock
Distribution.


Any Cash Award will be net of applicable withholding and social security taxes.
The Employee will pay to the Corporation timely any and all such taxes on
account of the Stock Distribution. The failure by the Employee to pay timely
such taxes will result in a withholding from any and all payments from the
Corporation or any Subsidiary to the Employee in order to satisfy such taxes.


Notwithstanding anything in this Agreement or the Plan to the contrary, the
Committee may elect, at any time and from time to time, in lieu of issuing all
or any portion of the Common Stock comprising the Stock Distribution, to make
substitutions for such Common Stock, all to the effect that the employee will
receive cash or other marketable property of a value equivalent to what the
Employee would have received in a Stock Distribution.  Additionally,
notwithstanding anything to the contrary contained in this Agreement or the
Plan, (i) any obligation of the Corporation to pay or distribute any shares
under this Agreement or the Plan is subject to and conditioned upon the
Corporation having sufficient stock in the LTIP to satisfy all payments or
distributions under the Plan and the LTIP, and (ii) any obligation of the
Corporation to pay or distribute cash or any other property under this Agreement
or the Plan is subject to and conditioned upon the Corporation having the right
to do so without violating the terms of any covenant or agreement of the
Corporation or any of its Subsidiaries.


To the extent the Award is forfeited, any and all rights of the Employee under
this Agreement shall cease and terminate with respect to such forfeited Award,
or portion thereof, without any further obligation on the part of the
Corporation.


5.           [Intentionally Omitted]


6.           Adjustments in
Awards.                                                                In the
event of a stock dividend, stock split, merger, consolidation, re-organization,
re-capitalization or other change in the corporate structure of the Corporation,
appropriate adjustments shall be made by the Corporation and the Committee to
the Award.


7.           Incorporation of the Provisions of the Plan and LTIP. Capitalized
terms not otherwise defined herein shall have the meanings set forth for such
terms in the Plan and the LTIP.


8.           Section 409A Compliance.  This Agreement is intended to avoid, and
not otherwise be subject to, the income inclusion requirements, interest and
penalty taxes of Section 409A of the Code and the regulations and other guidance
issued thereunder, and shall be interpreted in a manner consistent with that
intent.  Notwithstanding the foregoing, in the event there is a failure to
comply with Section 409A of the Code, the Corporation and the Committee shall
have the discretion to accelerate the time of payment of a Stock Distribution or
Cash Award, but only to the extent of the amount required to be included in
income as a result of such failure. In addition to amendments permitted by
Section 4 above, amendments to this Agreement, the Plan and/or the LTIP may be
made by the Corporation, without the Employee’s consent, in order to ensure
compliance with Section 409A of the Code and the regulations and other guidance
issued thereunder.


9.           Securities Law Requirements.  Notwithstanding any provision in this
Agreement or the Plan to the contrary, the Corporation shall not be required to
make any Stock Distribution pursuant to this Award during such period that the
Corporation reasonably anticipates that such Stock Distribution will violate
federal securities laws or other applicable law.  The Corporation may require
the Recipient to furnish to the Corporation, prior to the issuance of any shares
of Common Stock hereunder, an agreement, in such form as the Corporation may
from time to time deem appropriate, in which the Recipient represents that the
shares acquired by him or her upon such exercise are being acquired for
investment and not with a view to the sale or distribution thereof.


IN WITNESS HEREOF, this Agreement is entered into as of the date first above
written.






Employee                                                                           AMR
CORPORATION






_________________________                                                                           _____________________
[NAME]                                                                           Kenneth
W. Wimberly
Corporate Secretary



5
 
 

--------------------------------------------------------------------------------

 

 Schedule A




2009/2011 PERFORMANCE SHARE PLAN
FOR OFFICERS AND KEY EMPLOYEES


Purpose


The purpose of the 2009/2011 Performance Share Plan for Officers and Key
Employees, as amended (the “Plan”), is to provide greater incentive to officers
and key employees of the subsidiaries and affiliates of AMR Corporation (“AMR”
or the “Corporation”) to achieve the highest level of individual performance and
to meet or exceed specified goals during the time frame 2009 – 2011, which will
contribute to the success of the Corporation.


Definitions


For purposes of the Plan, the following definitions will control:


“Affiliate” is defined as a subsidiary of AMR or any entity that is designated
by the Committee as a participating employer under the Plan, provided that AMR
directly or indirectly owns at least 20% of the combined voting power of all
classes of stock of such entity.


“Board” is defined as the Board of Directors of the Corporation.


“Committee” is defined as the Compensation Committee, or its successor, of the
Board.


“Comparator Group” is defined as the following nine U.S. based carriers
including, AirTran Airways, Inc., Alaska Air Group, Inc., AMR Corporation,
Continental Airlines, Inc., Delta Air Lines Inc., JetBlue Airways Corporation,
Southwest Airlines Co., US Airways Group, Inc. and UAL Corporation.


 “Daily Closing Stock Price” is defined as the stock price at the close of
trading (4:00 PM EST) of the National Exchange on which the stock is traded.


“Measurement Period” is defined as the three-year period beginning January 1,
2009 and ending December 31, 2011.


“National Exchange” is defined as the New York Stock Exchange (NYSE), the
National Association of Securities Dealers Automated Quotations (NASDAQ), or the
American Stock Exchange (AMEX).


“Total Shareholder Return” or “TSR” is defined as the rate of return reflecting
stock price appreciation plus reinvestment of dividends over the Measurement
Period.  The average Daily Closing Stock Price (adjusted for splits and
dividends) for the three months prior to the beginning and ending points of the
Measurement Period will be used to smooth out market fluctuations.


Award Accumulation


Any distribution under the Plan will be determined by (i) the Corporation’s TSR
rank within the Comparator Group and (ii) the terms and conditions of the award
agreement (the “Agreement”) between the Corporation and the employee.  The
distribution percentage of the original Award pursuant to the TSR metric and
based on rank is specified below.  In the event that a carrier (or carriers) in
the Comparator Group ceases to trade on a National Exchange at any point in the
Measurement Period, the following distribution percentage of the original Award,
based on rank and the number of remaining carriers within the Comparator Group,
will be used accordingly:





 
Percent of Original Award (Based on Rank)
 
Number of Carriers in Comparator Group
Rank
   
1
2
3
4
5
6
7
8
9
9
175%
160%
140%
120%
100%
80%
60%
30%
0%
8
175%
160%
140%
120%
100%
80%
60%
0%
 
7
175%
160%
140%
120%
100%
80%
60%
   
6
175%
160%
140%
120%
100%
80%
     
5
175%
160%
140%
120%
100%
       
4
175%
160%
140%
120%
         
3
175%
160%
140%
           



Administration


The Committee shall have authority to administer and interpret the Plan and any
Agreements thereunder, establish, amend and rescind administrative rules,
approve eligible participants, and take any other action necessary for the
proper and efficient operation of the Plan and any Agreements thereunder.  The
TSR metric will be determined based on an audit of AMR’s TSR rank by the General
Auditor of American Airlines, Inc.  A summary of awards under the Plan shall be
provided to the Board at its first regular meeting following determination of
any such awards.  The awards will be paid on or about April 18, 2012, or such
date in 2012 that the award is approved for distribution by the Committee, but
in no event later than March 15, 2013.  The Committee may elect, at any time and
from time to time, in lieu of issuing all or any portion of the Award in Common
Stock, to make substitutions for such Common Stock, all to the effect that the
employee will receive cash or other marketable property of an equivalent value.


The distribution of any shares under this Plan and any Agreements thereunder is
subject to the Corporation having sufficient shares of stock in a stock plan to
make such a distribution. In the event the Corporation does not have sufficient
shares of stock in such a stock plan for the distribution contemplated by this
Plan, the Committee will have the authority and discretion to make substitutions
for such shares, all to the effect that the employee will receive cash or other
marketable property of a value equivalent to what the employee would have
received in a stock distribution.  Notwithstanding anything to the contrary
contained in this Plan or any Agreement hereunder, (i) any obligation of the
Corporation to pay or distribute any shares under this Plan and any Agreement
hereunder is subject to and conditioned upon the Corporation having sufficient
stock in a shareholder-approved equity compensation plan to satisfy all payments
or distributions contemplated by this Plan, and (ii) any obligation of the
Corporation to pay or distribute cash or any other property under this Plan or
any Agreements hereunder is subject to and conditioned upon the Corporation
having the right to do so without violating the terms of any covenant or
agreement of the Corporation or any of its Subsidiaries.


General


Neither this Plan nor any action taken hereunder shall be construed as giving
any employee or participant the right to be retained in the employ of the
Corporation or any Subsidiary of the Corporation or to receive any proprietary
interest in the Corporation.


Nothing in the Plan shall be deemed to give any employee any right,
contractually or otherwise, to participate in the Plan or in any benefits
hereunder, other than the right to receive an award as may have been expressly
awarded by the Committee subject to the terms and conditions of the Agreement
between the Corporation and the employee and the Plan.  Until an employee
receives payment of cash and/or shares subject to his or her award, title to and
beneficial ownership of all benefits described in the Plan and any Agreement
thereunder shall at all times remain with the Corporation.


In the event of any act of God, war, natural disaster, aircraft grounding,
revocation of operating certificate, terrorism, strike, lockout, labor dispute,
work stoppage, fire, epidemic or quarantine restriction, act of government,
critical materials shortage, or any other act beyond the control of the
Corporation, whether similar or dissimilar (each a “Force Majeure Event”), which
Force Majeure Event affects the Corporation or its Subsidiaries or its
Affiliates, the Committee, in its sole discretion, may (i) terminate or (ii)
suspend, delay, defer (for such period of time as the Committee may deem
necessary), or substitute any awards due currently or in the future under the
Plan, including, but not limited to, any awards that have accrued to the benefit
of participants but have not yet been paid, in any case to the extent permitted
under Treasury Regulation 1.409A-3(d) or successor guidance thereto.


In consideration of the employee’s privilege to participate in the Plan, the
employee agrees: (i) not to disclose any trade secrets of, or other confidential
or restricted information of the Corporation or any of its Subsidiaries to any
unauthorized party; (ii) not to make any unauthorized use of such trade secrets
or confidential or restricted information during or after his or her employment
with any Subsidiary of the Corporation; and (iii) not to solicit any then
current employees of any Subsidiary of the Corporation to join the employee at
his or her new place of employment after such employment has terminated.  The
failure by the employee to abide by the foregoing obligations shall result in
his or her award being forfeited in its entirety.


The Committee may amend, suspend, or terminate the Plan at any time.

 
 

--------------------------------------------------------------------------------

 



2009/2010 Performance Shares
     
Officer Name
 
Number of Performance Shares Granted
G.J. Arpey
 
308,000
T.W. Horton
 
139,700
D. P. Garton
 
139,700
R.W. Reding
 
139,700
G.F. Kennedy
 
79,550



